ORDER
PER CURIAM:
Mr. Stephen E. Foster, Jr. pled guilty to first-degree robbery pursuant to section 569.020 RSMo 2000 and armed criminal action pursuant to section 571.015 RSMo 2000, and was sentenced to concurrent terms of eighteen years for robbery and six years for armed criminal action. Mr. Foster’s counsel filed an amended motion *882for postconviction relief pursuant to Rule 24.035, which the motion court denied. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).